The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-3, 11-12, 20, SEQ ID NO: 9, in the reply filed on August 12, 2022 is acknowledged.  The traversal is on the ground(s) that Applicants disagree with the examiner’s suggestion that the special technical feature linking the claims is a variant VWF sequence and that it is taught by Johnson et al. (2013).  Applicants assert that the special technical feature linking the claims is recombinant VWF proteins that affect coagulation.  This is not found persuasive.  Regarding Applicants’ remarks that the special technical feature is recombinant VWF proteins that affect coagulation, it is noted that the limitation “recombinant” is a process by which the VWF protein is produced.  The patentability of a product does not depend on its method of production, i.e. a product-by-process claim is limited to the structure.  In this instance, and as noted in the restriction requirement, Groups I-VI all relate to a variant VWF sequence.  Johnson et al. teach variant VWF sequences.  Therefore, the technical feature linking the inventions of Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Regarding Applicants’ remarks on election of a SEQ ID NO., the remarks are not persuasive.  The claims (i.e. claim 2) recite an excessive and unreasonable number of amino acid sequences, i.e. SEQ ID NOS: 6-10, 12-63, which would impose an undue burden on the office to search each compound.  It is not known what the substantial core structure that is distinct from a known, native peptide, among the sequences is.  MPEP 803.04 indicates that each amino acid sequence are thus normally deemed to constitute independent and distinct inventions.  A reasonable number of sequences are permitted to be claimed in a single application, where a reasonable number has generally been deemed to be ten sequences.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-10, 13-19, 21-24 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-3, 11-12, 20, to SEQ ID NO: 9, are under consideration.

Priority:  This application is a 371 of PCT/CA2018/051389, filed November 1, 2018, which claims benefit to provisional application 62/580133, filed November 1, 2017.

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 4 or more amino acids or a sequence of 10 or more nucleic acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).
Objection to the Specification:
	The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification discloses sequences without identifiers at:  in at least paragraphs 0090, 0094 (of the application publication).  The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11-12, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
In the present situation, the claims (i.e. claims 1, 11-12, 20) are drawn to a recombinant von Willebrand Factor (VWF) protein comprising one or more mutations wherein one or more amino acids are substituted compared to SEQ ID NO: 11.  Claims 2-3 are dependent on claim 1 recite the protein comprises at least one sequence selected from among the many SEQ ID NOS. recited, or variants thereof.  
Accordingly, the claims encompass a significantly large genus of naturally occurring and mutant amino acid sequences having VWF activity, where the amino acid sequences comprise unspecified amino acid residues and further comprise any number of amino acid substitutions at any position, where the amino acid substitution can be any amino acid residue, natural or unnatural or synthetic, incorporated at any position (claims 1, 11-12, 20), where the protein can comprise any number of sequences selected from among the many SEQ ID NOS. recited, or variants thereof (instant claims 2-3), where the variants comprise modifications at any unspecified number of positions of said SEQ ID NOS., where the modifications may be any substitution, addition, deletion, or chemical modification.  
However, the specification teaches VWF proteins comprising specific SEQ ID NOS. (see for example tables 1-4).
The specification does not appear to disclose any VWF protein variants comprising any amino acid sequence comprising one or more amino acid substitutions compared to SEQ ID NO: 11, where the amino acid substitutions can be any amino acid residues, natural or unnatural or synthetic, incorporated at any position (instant claims 1, 11-20, 20), or any variants comprising all the sequences selected from the many SEQ ID NOS. recited, or variants thereof, where the variants comprise modifications including substitutions, additions, deletions, or chemical modifications at any position (instant claims 2-3).
Thereby, the specification has described in terms of its complete structure only the wild type polypeptide with activity and specific mutations therein (as discussed above).
The specification does not describe by other relevant identifying characteristics a representative number of additional species within the broadly claimed genus.
It is noted that the specification also teaches the general methodology for obtaining variant polypeptides; however, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.”  University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891.  While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids.  See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).  
Thereby, a showing of how to potentially identify and make other nucleic acids/polypeptides is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
The skilled artisan cannot necessarily envision the detailed structures of ALL variants comprising any amino acid sequence and comprise any number of amino acid substitutions at any position, where the amino acid substitution can be any amino acid residue, natural or unnatural or synthetic, incorporated at any position, compared to SEQ ID NO: 11, and which have VWF activity or functionality because the specification provides minimal guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for VWF polypeptides to have a changed property or activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1-3, 11-12, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant VWF protein comprising SEQ ID NO: 9, does not reasonably provide enablement for recombinant VWF proteins comprising amino acid sequences having unspecified amino acid residues and further comprising any number of amino acid substitutions at any position, or variants comprising modifications at any unspecified number of positions of said SEQ ID NO. (i.e. SEQ ID NO: 9).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The scope of the instant claims is not commensurate with the enablement of the instant disclosure, because practice of the claimed invention would require undue experimentation by an artisan of ordinary skill in the art to ascertain which VWF protein variants comprising any amino acid sequence having one or more amino acid substitutions compared to SEQ ID NO: 11, or which VWF variants comprising all sequences recited, or variants thereof, will have VWF activity or functionality.  The claims (i.e. claims 1, 11-12, 20) are drawn to a recombinant von Willebrand Factor (VWF) protein comprising one or more mutations wherein one or more amino acids are substituted compared to SEQ ID NO: 11.  Claims 2-3 are dependent on claim 1 recite the protein comprises at least one sequence selected from among the many SEQ ID NOS. recited, or variants thereof.  Accordingly, the claims encompass a significantly large genus of naturally occurring and mutant amino acid sequences having VWF activity, where the amino acid sequences comprise unspecified amino acid residues and further comprise any number of amino acid substitutions at any position, where the amino acid substitution can be any amino acid residue, natural or unnatural or synthetic, incorporated at any position (claims 1, 11-12, 20), where the protein can comprise any number of sequences selected from among the many SEQ ID NOS. recited, or variants thereof (instant claims 2-3), where the variants comprise modifications at any unspecified number of positions of said SEQ ID NOS., where the modifications may be any substitution, addition, deletion, or chemical modification.  Thus, there could be a myriad of variants wherein the modified or variant VWF proteins may or may not exhibit activity and exhibit property changes.  Therefore, for the instant claimed invention, it would be an undue burden of experimentation for a skilled artisan to determine exactly which derivatives have activity and exhibit property changes.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  “'Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  ''Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In the instant case, the quantity of experimentation would be large since there are myriad amino acid substitutions at any position to choose from to obtain VWF protein variants comprising unspecified amino acid sequences, where the amino acid substitution can be any amino acid residue, natural or unnatural or synthetic, incorporated at any position, compared to SEQ ID NO: 11, or variants of SEQ ID NO: 9, further comprising any number of other sequences, where the variants comprise modifications at any unspecified number of positions of said SEQ ID NO: 9, where the modifications may be any substitution, addition, deletion, or chemical modification, and which have VWF activity.  The amount of guidance in the specification is minimal as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for VWF protein to have a changed property or activity.  In particular, the specification teaches VWF proteins comprising specific SEQ ID NOS. (see for example tables 1-4).
The specification does not appear to disclose any VWF protein variants comprising any amino acid sequence comprising one or more amino acid substitutions compared to SEQ ID NO: 11, where the amino acid substitutions can be any amino acid residues, natural or unnatural or synthetic, incorporated at any position (instant claims 1, 11-20, 20), or any variants comprising all the sequences selected from the many SEQ ID NOS. recited, or variants thereof, where the variants comprise modifications including substitutions, additions, deletions, or chemical modifications at any position (instant claims 2-3).
The nature of the invention is such that many different polypeptides that are substantially similar to VWF proteins may or may not have activity or exhibit VWF functionality.  The state of the prior art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein will have which activity is zero.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte et al. (US 20140357564).  Schulte et al. teach VWF polypeptides comprising at least one amino acid substitution at specific positions within the amino acid sequence of SEQ ID NO: 2, where the VWF polypeptide comprises the amino acid sequence of SEQ ID NO: 2 (at least paragraphs 0021-0023).  Therefore, Schulte et al. can be deemed to teach a recombinant VWF protein comprising one or more mutations wherein one or more amino acids are substituted compared to SEQ ID NO: 11 (instant claims 1, 12).
Regarding instant claim 11, Schulte et al. teach the VWF polypeptide comprises a deletion (at least paragraph 0043).
Regarding instant claim 20, Schulte et al. teach compositions comprising the VWF polypeptide comprising at least amino acid substitution  and an excipient (at least paragraphs 0145-0146).

Instant SEQ ID NO: 9 appears to be free of the prior art.  

	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656